Case 1:09-cr-00466-BMC-RLM Document 618 Filed 05/27/19 Page 1 of 1 PageID #: 10359




                                 The Law Office of
                                 Michael L. Lambert
                                     369 Lexington Ave
                                    2nd Floor, PMB#229
                                    New York, NY, 10016
                                       Ph: (917) 743-7071
                                 Email: mariel.colon8@gmail.com


                                                                 May 27, 2019

     BY ECF

     The Honorable Brian M. Cogan
     United States District Court Judge
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                    Re:     United States v. Joaquín Archivaldo Guzmán Loera,
                            Criminal Docket No. 09-CR-0466 (S-4) (BMC).

     Dear Judge Cogan:

              I write to most respectfully request that Your Honor grant me a three-day
     extension, to June 2, to submit the reply to the Government’s May 23, 2019 opposition
     letter. I was out of state and just got back yesterday, May 26th. While away, I was not
     able to work on the reply.

            I appreciate Your Honor’s attention and consideration in this regard.


                                                     Respectfully submitted,


                                                     /s/ Mariel Colón Miró, Esq.
                                                        Counsel for Defendant

     cc:    Clerk of Court (By ECF)
            All Counsel (By ECF)
